Citation Nr: 1012857	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  07-39 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a low back condition.


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California that denied the Veteran's 
application to reopen his claim for service connection for a 
low back condition (previously "back condition") that was 
previously denied in an October 1992 rating decision.  

By way of a July 2009 Board decision, the Veteran's claim 
was reopened and remanded to the RO for further development.  
As discussed in detail below, such development has been 
completed and associated with the claims file; therefore, 
the case is ready for decision.


FINDING OF FACT

The Veteran does not have a low back condition that is the 
result of disease or injury incurred in or aggravated during 
active military service.


CONCLUSION OF LAW

Service connection for a low back condition is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection 
for a low back condition, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required 
to "notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay evidence 
not previously provided . . . that is necessary to 
substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 
Supp. 2009).  As part of that notice, VA must "indicate 
which portion of that information and evidence, if any, is 
to be provided by the claimant and which portion, if any, 
the Secretary . . will attempt to obtain on behalf of the 
claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2009).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

The Board finds that VCAA letters dated January 2004 and 
February 2005 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West Supp. 2009); 38 C.F.R. 
§ 3.159(b)(1) (2009).  The VCAA letters informed the Veteran 
of what information or evidence was needed to support his 
claim, what types of evidence the Veteran was responsible 
for obtaining and submitting to VA, and which evidence VA 
would obtain.

Because the Veteran's claim for service connection is 
denied, as explained below, the Board finds that any notice 
as to how VA assigns disability ratings and effective dates 
is moot.  See Dingess, supra.

The Board also concludes that VA's duty to assist has been 
satisfied.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2009).  All of the Veteran's service treatment 
records, VA treatment records, and private treatment records 
have been associated with the claims file.  The Veteran has 
not identified any additional relevant treatment records for 
VA to obtain.  The Board finds that the record contains 
sufficient evidence to make a decision on the claim.

VA's duty to assist also includes the duty to provide a VA 
examination when the record lacks evidence to decide a 
veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, 
or disease, and (3) some indication that the claimed 
disability may be associated with the established in-service 
event, injury, or disease, but (4) insufficient competent 
medical evidence on file for the Secretary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2009);  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was provided with a VA examination relating to 
his claim in January 2009.  The examiner noted in his report 
that he reviewed the claims file, and he had an opportunity 
to interview and examine the Veteran, including eliciting a 
history from him, and he provided adequate reasons and bases 
for his conclusions in his report.  Based thereon, the Board 
finds the VA examiner's opinion to be complete and adequate 
upon which to base a decision in this case.

As noted above, in July 2009, the Board reopened and 
remanded this case for further development.  Specifically, 
the Board directed the RO to (1) request copies of the 
Veteran's records from the Social Security Administration 
(SSA), (2) obtain copies of the relevant VA treatment 
records dated between December 1994 to present, and (3) 
provide the Veteran with a VA examination.  As noted above, 
the Veteran was provided with a January 2009 VA examination.  
Also, the Board notes that in July 2009, the RO requested 
copies of the Veteran's records from SSA, and a response was 
received from SSA in August 2009 (noting that "the medical 
records have been destroyed.").  Finally, the Board notes 
that all of the relevant VA treatment records dated from 
December 1994 through October 2009 have been associated with 
the claims file.  In light of the above, the Board finds 
that the above recent development completed by the RO 
constitutes more than substantial compliance with the 
Board's July 2009 remand, and the Board may proceed with 
making a decision in this case.  See Stegall v. West, 11 
Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained 
in the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports 
the claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of 
the evidence is against the claims, in which case the claims 
are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease 
contracted in the line of duty in the active military, 
naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity. 38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury 
incurred or aggravated during service" - the so-called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).

The Veteran served on active duty in the United States Army 
from August 1966 to August 1968.  He alleges that he has a 
current back disability due to an injury he incurred in 1966 
during basic training.  See Private Treatment Record, May 
2007 at 2; VA Treatment Record, July 2008 at 5.  
Specifically, the Veteran claims that a fellow soldier 
("jokester") held onto his ankle and tripped him when he was 
crossing a log and caused him to fall down and injure his 
back.  Id.

A November 2007 VA physical rehabilitation consultation 
report reflects a diagnosis of lumbar degenerative disc 
disease (DDD) and degenerative joint disease (DJD).  Shortly 
thereafter, a December 2007 MRI reflects an impression of 
"mild discogenic disease at L5-S1 with mild bilateral 
foraminal narrowing."  

Clearly, the Veteran has a low back disability.  The Board 
must now address whether the veteran's low back disability 
is related to service.

As an initial matter, the Board notes that the Veteran's 
service treatment records are silent as to any complaints of 
any back pain or problems, and there is no documented 
evidence of the falling incident reported by the Veteran.

Almost 30 years post-service, VA treatment records dated 
November 1995 through May 2008 reflect complaints of low 
back pain.  See VA Treatment Records, November 1995, 
February 2000, December 2002, August 2004, December 2004, 
May 2008.  However, VA radiological reports dated June 2001 
and September 2007 reflect that the Veteran's low back was 
normal.  Specifically, the September 2007 radiological 
report reflects an impression of "normal study of lumbar 
spine," and it reflects clinical findings of no 
spondylolysis or spondylolisthesis, no fractures, no 
dislocations, that bony mineralization was within normal 
limits, soft tissues were unremarkable, and there was no 
evidence of foraminal narrowing.

Shortly thereafter, a November 2007 VA physical 
rehabilitation consultation report reflects a diagnosis of 
lumbar DDD and DJD, and a December 2007 MRI reflects an 
impression of "mild discogenic disease at L5-S1 with mild 
bilateral foraminal narrowing."

An October 2009 VA examination report reflects that the 
Veteran reported a history of falling over logs when a 
"jokester" tripped him and injuring his back in 1966 in 
service, of experiencing continued back pain since service, 
of being treated by a chiropractor post-service in the 1970s 
with no relief, and no further treatment until 1994 at the 
VA medical center.  The Veteran reported experiencing 
constant pain in his back, particularly in his lower back, 
and that he was taking 800 mg of ibuprofen two to three 
times per day for pain relief.

On examination, the examiner noted findings of paraspinal 
tenderness from the lower spine to the upper thoracic area, 
muscle spasm was present, and the straight leg raising test 
was negative.  The report also reflects findings of 
decreased range of motion, with 64 degrees of flexion, 32 
degrees of extension, 20 degrees of bilateral rotation, 44 
degrees of lateral flexion to the right and 38 degrees of 
lateral flexion to the left.  The examiner opined that the 
December 2007 MRI impression was "relatively benign," 
showing only mild discogenic disease at L5-S1 with mild 
bilateral neural foraminal narrowing.  The examiner opined 
that the Veteran's low back condition was less likely than 
not related to his claimed in-service injury.  The examiner 
reasoned that most of the Veteran's pathology was of recent 
onset, there was no record of any back injury in service 
despite other well-documented complaints in the service 
treatment records, and the Veteran reported that he was able 
to work for many years (until the 1990s) post-service.

The Board finds the above opinion of the VA examiner to be 
the most probative evidence of record as to whether the 
Veteran's low back disability is related to service.  The 
examiner took into account a review of the entire claims 
file, the Veteran's reported history of injury in service, 
his post-service work history, personally examined the 
Veteran, and provided sufficient reasons and bases for his 
conclusions, reasoning that, among other things, the 
Veteran's pathology was relatively benign and of recent 
onset.

The Board acknowledges the lay contentions of the Veteran, 
i.e., that he hurt his back in service when he fell and that 
he has experienced continued low back pain since service.  
The Board also acknowledges two September 2004 lay 
statements of the Veteran's mother and a fellow serviceman.   
The Veteran's mother reported in her statement that since 
service, the Veteran has complained of experiencing neck, 
back, and shoulder pain.  The Veteran's fellow serviceman 
reported in his statement that he served with the Veteran 
and that the Veteran reported experiencing back pain in 
service after reportedly injuring his back during basic 
training.  

Certainly, these individuals are competent to report facts 
capable of lay observation, such as whether he fell off a 
log and whether he has experienced back pain since service.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  
Furthermore, even if the assertion of continuity of 
symptomatology after service was deemed credible, a lay 
person is not necessarily competent to link that 
symptomatology to a specific underlying disability.  Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).  In this case, 
the VA examiner took into account the Veteran's lay 
assertions, and also considered the statements of the 
Veteran's mother and the fellow serviceman.  Nevertheless, 
after also taking into account the lack of documentation in 
service, and the Veteran's post-service medical records, 
including the "relatively benign" findings in the most 
recent MRI, the examiner concluded that it was less likely 
than not that his current low back disability was related to 
his military service.  The Board ultimately places far more 
weight on the findings of the competent health care 
specialist than on the lay assertions of the Veteran and his 
friend and family member.

The Board also cknowledges a May 2006 private treatment 
record prepared by Dr. R.P., in which Dr. R.P. opined that 
the Veteran's chronic low back pain was "secondary to 
service connected injury."  The Board, however, finds the 
opinion of Dr. R.P. to have far less probative value than 
that of the October 2009 VA examiner for several reasons.  
First, as noted by Dr. R.P. himself, he had "not been 
provided all of the medical records from the Veteran's 
hospital, which would help clarify the patient's back 
injury."  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000)  (factors considered in assessing the probative value 
of a medical opinion include whether the physician reviewed 
the entire claims folder and the thoroughness and detail of 
the opinion).  This is significant as the VA examiner 
specifically took into account the Veteran's treatment 
records in rendering an opinion, particularly the results of 
the December 2007 MRI and the severity of the findings noted 
therein.  Secondly, while Dr. R.P. diagnosed the Veteran 
with, among other things, chronic back pain secondary to 
service connected injury," the Board notes that later in his 
report, Dr. R.P. relates the Veteran's back problems to his 
right knee condition.  Given these conflicting statements, 
the Board finds that the notation suggesting a relationship 
to service appears to be a mere recitation of Veteran's 
self- reported lay history, rather than an actual medical 
opinion addressing either diagnosis or causality such as the 
one offered by the VA examiner.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) (holding that a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional).

In summary, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a low back disability, and the 
benefit-of-the-doubt rule is not for application.  There is 
not an approximate balance of evidence.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a low back condition 
is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


